Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 11/172021 were received and are approved by the examiner. 

Claim Status
No amendments to the claims have been made. Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (CN 207409544, provided in IDS submitted 04/14/2021).
[AltContent: arrow][AltContent: textbox (L2)][AltContent: textbox (L2=2)][AltContent: textbox (L1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Drain Hole)][AltContent: textbox (First Drain Hole)][AltContent: textbox (Accommodating Cavity)]
    PNG
    media_image1.png
    494
    365
    media_image1.png
    Greyscale

With respect to claim 1, Lan discloses a battery pack (Fig. 1), comprising: 
a case (1 and 2), comprising an accommodating cavity (labeled) and a drain hole (6) in communication with the accommodating cavity (labeled) (Fig. 1); 
a battery module (not shown) contained inside the accommodating cavity (labeled) ([0010]); and 
a blocking member (10 - baffle), mounted to the case (1 and 2) and located between the drain hole (6) and the battery module (not shown) (Fig. 1, [0011]).
The limitation “to block a binder for fixing the battery module (not shown) from entering the drain hole (6)” is an intended use of the claimed invention, and therefore does not differentiate the invention claimed from the prior art (see MPEP 2114).

With respect to claim 2, Lan discloses the blocking member (10) is located outside the battery module (not shown) along a length direction (Fig. 1, [0011]).

With respect to claim 3, Lan discloses the blocking member (10) and the drain hole (6) are disposed at the same wall (7 – back plate) of the case (1 and 2) (Fig. 1).

With respect to claim 4, Lan discloses in Fig. 2 (below) the blocking member (10) comprises: 
a connecting plate (labeled) fixedly connected to the case (1 and 2) (Fig. 2); and 
an upright plate (labeled) connected to the connecting plate (labeled) (Fig.2), wherein the upright plate (labeled) extends along a height direction of the battery module (not shown) (Fig. 2).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reservoir Portion)][AltContent: textbox (Reservoir Cavity)][AltContent: textbox (Connecting plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upright Plate)]
    PNG
    media_image2.png
    210
    434
    media_image2.png
    Greyscale
With respect to claim 5, Lan discloses the connecting plate (labeled) and the upright plate (labeled) are integral (Fig. 2).

With respect to claim 6, Lan discloses the connecting plate (labeled) and the upright plate (labeled) are connected to form an L-shaped plate (Fig. 2).

With respect to claim 7, Lan discloses the blocking member (10) has a length of L1 (labeled), and there is a farthest distance of L2 (labeled) between the side wall of the first drain hole (labeled) and the side wall of the second drain hole (labeled), wherein L1 (labeled) is greater than L2 (labeled) (Fig. 1); 
wherein the first drain hole (labeled) and the second drain hole (labeled) are two of the drain holes (6) located at both ends of a row of drain holes (6) adjacent to an end of the battery module (not shown) in a length direction (Fig. 1); and 
	The limitation “the blocking member (10) is configured to block a binder for fixing the battery module from entering the drain hole (6) in a width direction of the case (1 and 2)” is an intended use of the claimed invention, and therefore does not differentiate the invention claimed from the prior art (see MPEP 2114).


With respect to claim 8, Lan discloses the blocking member (10) is provided adjacent to both ends of the battery module (not shown) in the length direction (Fig. 1). 

With respect to claim 15, Lan discloses the case (1 and 2) comprises: 
a first case (1) (Fig. 1); and 
a second case (2) enclosing the accommodating cavity (labeled) with the first case (1) and located below the first case (1) (Fig.1 1); wherein the drain hole (6) is disposed in the second case (2) (fig. 1).

With respect to claim 16, Lan discloses the drain hole (6) are arranged along a width direction of the case (1 and 2) (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: arrow][AltContent: textbox (Reservoir Cavity plate)]
    PNG
    media_image3.png
    227
    495
    media_image3.png
    Greyscale
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. as applied to claims 1-7 and 15-16 above and further in view of Masuyama et al. (U.S.  5392873 , presented in IDS submitted 08/27/2020).
	
With respects to claims 9-11, Lan discloses a reservoir cavity (labeled) is provided below the battery module (not shown) to store a liquid, such that the reservoir cavity (labeled) is in communication with the drain hole (6) (Fig. 2, [0013]); and
A reservoir portion (labeled) wherein the reservoir portion (labeled) is provided with the reservoir cavity (10), or the reservoir portion (labeled) and the case (1 and 2) jointly form the reservoir cavity (10) (Fig. 2).
Land does not disclose that wherein the battery pack further comprises a reservoir portion (labeled) disposed outside the case (1 and 2), that the reservoir portion is mounted below a wall of the case and is sealingly connected with the wall, that the reservoir portion wand the wall enclose the reservoir cavity, or that the reservoir portion is provided with an inner concave portion recessed away from the case. 

the reservoir portion (54) is mounted below a wall (underside of 34) of the case (34) and is sealingly connected with the wall (underside of 34) (Fig. 6);
 wherein the reservoir portion (54) and the wall (underside of 34) enclose the reservoir cavity (labeled) (Fig. 6), and
the reservoir portion (54) is provided with an inner concave portion (labeled) recessed away from the case (34) (Fig. 6)
Masuyama further teaches that this configuration allows for the accumulation of liquid outside the case (34) (Col 5, L 45-49).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure that the reservoir portion disclosed by Lan was outside the battery case as taught by Masuyama to ensure that the liquid accumulated outside of the battery case. 

With respect to claim 12, Lan discloses there are a plurality of the drain holes (6) (Fig. 1), but does not disclose the inner concave portion is located outside all of the drain holes (6) and covers all of the drain holes (6).
Masuyama discloses an inner concave portion (labeled) and drain holes (not shown) and teaches that the inner concave portion is located outside all of the drain holes (6) and covers all of the drain holes (Fig. 6, Col. 5, L 45-49). Masuyama further teaches that this allows for the accumulation of liquid from the drain holes to form inside the inner concave portion, keeping it away from the battery case (Fig. 6, Col. 5, L 45-49).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. as in view of Masuyama et al. as applied to claims 9-12 above, and further in view of Oh (U.S. 20080193838).

With respects to claims 13 and 14, modified Lan discloses a reservoir portion, but does not disclose a protection portion mounted on one side of the reservoir portion opposite the case, or that the protection portion has a hardness greater than that of the reservoir portion and completely covers the reservoir portion. 
Oh discloses a case (pouch) for a plurality of lithium unit cells ([abstract]) and teaches that the case (pouch) can have on its protection portion (case) ([0017]). Oh further teaches that the protection portion (case) should be strong so as to be used for a lengthy period of time ([0017]). Although Oh makes no mention of the hardness or strength of the case in regards to a reservoir for liquid retention, it is inherent that one with ordinary skill in the art would use a material greatly hardened material as a protective measure, so that the contents within the protection portion are protected from impacts throughout the battery’s life (see MPEP 2144).
It would have been obvious for one having ordinary skill in the art to ensure that a protection portion as taught by Oh would be included in the battery pack disclosed by modified Lan, and that the hardness of said protection portion was higher than that of the reservoir portion, . 


Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are premised on the assertion that (1) the installation position of the blocking member in the prior art is different than that of the instant specification and (2) due to the different installation position, the function of the blocking member in the prior art is different than that of the instant specification.
With respect to argument 1, Lan (CN 207409544) discloses the claimed location of the blocking member (10) as mounted inside the case (1 and 2) and between a drain hole (6) and the battery module (not shown) (Fig. 1). Applicant argues that because the drain holes are next to the blocking member, the blocking member cannot be between the holes and the module. However, as the blocking member has a thickness in the z-direction, it is clear that the blocking member’s thickness with the battery module on top would read on the limitation that it is positioned between the holes and the module. 
With respect to argument 2, applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from ta prior art apparatus (MPEP 2144.II.). For the instant application, the intended function of the blocking member to retain the battery module from contacting liquid .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727